USCA11 Case: 20-11848      Date Filed: 02/11/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11848
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FRANTISEK PRIBYL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 4:17-cr-00015-MW-MAF-1
                   ____________________
USCA11 Case: 20-11848       Date Filed: 02/11/2022    Page: 2 of 8




2                     Opinion of the Court                20-11848


                    ____________________

                          No. 20-14333
                    Non-Argument Calendar
                    ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
FRANTISEK PRIBYL,


                                             Defendant-Appellant.


                    ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 4:17-cr-00015-MW-MAF-1
                   ____________________

Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       Frantisek Pribyl, a federal prisoner proceeding pro se, ap-
peals following the district court’s denial of his motions for home
USCA11 Case: 20-11848         Date Filed: 02/11/2022    Page: 3 of 8




20-11848               Opinion of the Court                         3

confinement under the CARES Act, Pub. L. No. 116-136, § 12003,
134 Stat. 281, 516 (2020), and for compassionate release under the
First Step Act, 18 U.S.C. § 3582(c)(1)(A). We grant the govern-
ment’s motion for summary affirmance.
                               I.

       Pribyl is serving a ten-year total sentence for one count of
attempting to entice a minor to engage in sexual activity and one
count of travelling in interstate commerce for the purpose of en-
gaging in illicit sexual conduct with a minor. He filed two pro se
motions with the district court. In the first, he asked the court to
release him to home confinement under the CARES Act and Sec-
tion 3582(c)(1)(A), citing his health issues and the 18 U.S.C. §
3553(a) factors as reasons to grant him relief. In the second, he
asked the district court to grant him compassionate release under
Section 3582(c)(1)(A), arguing that his family circumstances and
medical conditions were extraordinary and compelling reasons
warranting compassionate release.
         The district court denied the first motion, concluding that
the CARES Act did not grant Pribyl a right to directly petition the
court for home confinement. It denied the second motion after
concluding that (i) it lacked authority to reduce his total sentence
because a direct appeal of his underlying criminal case was pend-
ing; (ii) to the extent he was seeking an indicative ruling under Fed-
eral Rule of Criminal Procedure 37, it would have found that he
failed to demonstrate extraordinary and compelling reasons
USCA11 Case: 20-11848         Date Filed: 02/11/2022      Page: 4 of 8




4                       Opinion of the Court                  20-11848

warranting compassionate release; and (iii) even if he had met the
criteria for early release, it would not have exercised its discretion
to reduce his total sentence after considering the Section 3553(a)
factors. Pribyl appealed both rulings, and this Court consolidated
those cases. After Pribyl filed his brief, the government moved for
summary affirmance and to stay the briefing schedule.
                                II.

       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case.” Groen-
dyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). We
review a district court’s denial of a prisoner’s motion for compas-
sionate release under Section 3582(c)(1)(a) for an abuse of discre-
tion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).
       We liberally construe pro se pleadings. Jones v. Fla. Parole
Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015). Nevertheless,
“[w]hen an appellant fails to challenge properly on appeal one of
the grounds on which the district court based its judgment, he is
deemed to have abandoned any challenge of that ground, and it
follows that the judgment is due to be affirmed.” Sapuppo v. All-
state Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
                                III.
USCA11 Case: 20-11848         Date Filed: 02/11/2022    Page: 5 of 8




20-11848               Opinion of the Court                         5

      Pribyl appeals the district court’s orders denying him home
confinement and compassionate release. We address each of his ar-
guments in turn.
                               A.

        As an initial matter, Pribyl makes several arguments that are
beyond the scope of our review. He argues that prison officials
have violated his due process and equal protection rights by provid-
ing inadequate medical care, imposing harsh physical treatment,
and discriminating against him based on his national origin. And in
a supplemental document filed several months after his initial brief,
he further asserts that that he is innocent, that he did not receive a
fair trial, and that he was prevented from raising certain arguments
on direct appeal.
       Many of these arguments are not properly before us—either
because they were not raised in Pribyl’s motions before the district
court or because they were not raised in his initial brief. See Wal-
dron v. Spicher, 954 F.3d 1297, 1304 (11th Cir. 2020); United States
v. Smith, 416 F.3d 1350, 1352 n.1 (11th Cir. 2005). And none of
them pertain to his eligibility for home confinement or compas-
sionate release. See CARES Act § 12003(b)(2); 18 U.S.C.
§ 3582(c)(1)(A); U.S.S.G. § 1B1.13. We therefore decline to address
them here.
USCA11 Case: 20-11848        Date Filed: 02/11/2022     Page: 6 of 8




6                      Opinion of the Court                20-11848

                               B.

       We first consider the district court’s order denying Pribyl
home confinement. The government asserts that Pribyl’s appeal
was untimely because it was not filed within fourteen days of the
corresponding order. See Fed. R. Crim. P. 4(b)(1)(A). But on lim-
ited remand, the district court determined that that the delay was
due to excusable neglect and granted an extension of the appeal
period. The government’s timeliness argument thus fails, see Fed.
R. App. P. 4(b)(4).
       All the same, in his appellate brief, Pribyl has not expressly
raised any arguments regarding his motion under the CARES Act.
He has therefore abandoned any challenge to the district court’s
denial of his first motion. See Sapuppo, 739 F.3d at 680.
       And even if Pribyl had raised such a challenge, it would fail.
The CARES Act expands the authority of the Bureau of Prisons un-
der 18 U.S.C. § 3624(c)(2) to place a prisoner in home confinement.
See CARES Act § 12003(b)(2). But it does not provide the judiciary
any additional authority to grant home confinement to a prisoner.
See id. Accordingly, the district court correctly denied Pribyl’s mo-
tion.
                               C.

       We now turn to the order denying Pribyl compassionate re-
lease. Pribyl argues that his medical condition warrants compas-
sionate release because he experiences high blood pressure, high
USCA11 Case: 20-11848         Date Filed: 02/11/2022      Page: 7 of 8




20-11848                Opinion of the Court                          7

cholesterol, trouble breathing, elevated stress, and generally dete-
riorating health. He also states that he needs to take care of his ail-
ing mother and brother.
       While an appeal is pending, “the trial court is without au-
thority to modify a sentence meted out after final judgment.”
Shewchun v. United States, 797 F.2d 941, 942 (11th Cir. 1986). But
even while an appeal is pending, the district court may issue an in-
dicative ruling. See Fed. R. Crim. P. 37; Fed. R. App. P. 12.1.
       Under 18 U.S.C. § 3582(c)(1)(A), a district court may reduce
a prisoner’s sentence only if it finds, in relevant part, that “extraor-
dinary and compelling reasons warrant such a reduction” and that
it would be “consistent with applicable policy statements issued by
the Sentencing Commission.” The United States Sentencing
Guidelines Manual § 1B1.13 contains the applicable policy state-
ment. United States v. Bryant, 996 F.3d 1243, 1242 (11th Cir. 2021).
The commentary to that section lists a defendant’s medical condi-
tion, age, and family circumstances as possible extraordinary and
compelling reasons warranting a sentence reduction. U.S.S.G.
§ 1B1.13 cmt. (n.1(A)–(C)).
        We conclude that the district court did not abuse its discre-
tion in denying Pribyl’s motion for compassionate release. As men-
tioned, his direct appeal from his convictions and total sentence
was pending when the district court ruled on his second motion.
Accordingly, the district court correctly concluded that it did not
have the authority to reduce his sentence. See Shewchun, 797 F.2d
at 942.
USCA11 Case: 20-11848         Date Filed: 02/11/2022    Page: 8 of 8




8                      Opinion of the Court                 20-11848

       But even if we construe Pribyl’s motion as one seeking an
indicative ruling, he pointed to no extraordinary and compelling
reasons warranting his release. We have noted that the fact that a
prisoner has a common ailment is not an “extraordinary and com-
pelling reason” for early release from prison. See Harris, 989 F.3d
at 912. And a district court does not err in finding a defendant inel-
igible for compassionate release where certain health conditions
are manageable in prison. United States v. Giron, 15 F.4th 1343,
1346 (11th Cir. 2021) (high cholesterol, hypertension, and coronary
artery disease). Although a defendant’s family circumstances may
warrant a sentence reduction under certain circumstances, those
do not apply here. U.S.S.G. § 1B1.13 cmt. (n.1(C)). Finally, even
assuming Pribyl had identified extraordinary circumstances that
could warrant compassionate release, we cannot say the district
court abused its discretion in weighing the Section 3553(a) factors.
                               IV.

        Because the government’s position is “clearly right as a mat-
ter of law,” see Groendyke, 406 F.2d at 1162, we GRANT its mo-
tion for summary affirmance and DENY as moot its motion to stay
the briefing schedule, along with any remaining motions.